           Case 3:20-cv-05325-RBL-DWC Document 10 Filed 05/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      RORY L. MICKENS,
                                                            CASE NO. 3:20-CV-5325-RBL-DWC
11                              Petitioner,
                                                            ORDER
12               v.

13      RON HAYNES,

14                              Respondent.

15

16          Petitioner Rory Mickens, who is proceeding pro se, filed a Petition for Writ of Habeas

17 Corpus pursuant to 28 U.S.C. § 2254. Dkt. 8. In his Petition, Petitioner named the State of

18 Washington as Respondent. See id. The proper respondent to a habeas petition is the “person

19 who has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United

20 States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

21 According to his Petition, Petitioner is currently confined at Stafford Creek Corrections Center

22 (“SCCC”) in Aberdeen, Washington. See Dkt. The Superintendent of SCCC is Ron Haynes.

23          Accordingly, the Clerk of Court is directed to substitute Ron Haynes as the Respondent

24 in this action. The Clerk of Court is also directed to update the case title.


     ORDER - 1
          Case 3:20-cv-05325-RBL-DWC Document 10 Filed 05/21/20 Page 2 of 2



 1         Dated this 21st day of May, 2020.



                                               A
 2

 3
                                               David W. Christel
 4                                             United States Magistrate Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
